     Case 8:19-cv-01588-JVS-JDE Document 81 Filed 07/10/20 Page 1 of 2 Page ID #:697




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11                              ) Case No. 8:20-cv-00280-JVS (JDEx)
      MICHAEL DEAN STARKEY, et al.,
                                )
12                              )
                    Plaintiffs, ) ORDER TO SHOW CAUSE RE
13                              )
                v.              ) FAILURE TO TIMELY SUBMIT
                                ) SETTLEMENT CONFERENCE
14
      RUSHMORE LOAN MANAGEMENT ) STATEMENT
                                )
15    SERVICES LLC, et al.,     )
                                )
16                              )
                    Defendants. )
17
18          Per the Order of the Honorable James V. Selna, District Judge, and the
19    joint request of the parties, the undersigned issued an order on June 24, 2020
20    setting a Settlement Conference on July 16, 2020, starting at 10:00 a.m. and
21    ordering the parties to submit by email to chambers a Settlement Statement
22    and Key Term Sheet by no later than seven days before the start of the
23    Settlement Conference, that is, by July 9, 2020. See Dkt. 78 (“Order”). As
24    noted in the Order, “[c]onsideration of settlement is a serious matter that
25    requires thorough preparation before the Settlement Conference.” Order at 1.
26    Plaintiffs provided their Settlement Conference Statement and Key Term Sheet
27    in compliance with the Order. Defendant Rushmore Loan Management
28    Services LLC (“Rushmore”) did not.
     Case 8:19-cv-01588-JVS-JDE Document 81 Filed 07/10/20 Page 2 of 2 Page ID #:698




 1
 2          IT IS THEREFORE ORDERED THAT RUSHMORE shall, by noon
 3    on July 13, 2020, show cause in writing why sanctions should not be imposed
 4    for its failure to comply with the Order as set forth above. Rushmore may
 5    comply with this order by providing a compliant Settlement Conference
 6    Statement and Key Term Sheet by email to chambers of the undersigned at
 7    JDE_Chambers@cacd.uscourts.gov by noon on July 13, 2020.
 8
 9          IT IS SO ORDERED.
10
11    Dated: July 10, 2020 _______
                                                JOHN D. EARLY
12
                                                United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
